     Case 1:21-cv-00119-PLM-PJG ECF No. 8, PageID.50 Filed 05/24/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JAMES R. RANKIN,

              Plaintiff,                               Hon. Paul L. Maloney

v.                                                     Case No. 1:21-cv-119

BERRIEN COUNTY,

            Defendant.
____________________________________/

                           REPORT AND RECOMMENDATION

        This matter is before the Court on Defendant’s Motions to Dismiss. (ECF No. 4).

Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that Defendant’s

motion be granted and this matter terminated.

                                      BACKGROUND

        Plaintiff, proceeding pro se, initiated this action on February 4, 2021, against

Berrien County. (ECF No. 1). While this action is asserted against Berrien County,

the gravamen of Plaintiff’s complaint is the difficulty Plaintiff has experienced obtaining

benefits from the United States Veterans Administration. According to Plaintiff, his

inability to obtain veteran’s benefits resulted in the foreclosure of his home. The only

connection to Berrien County in this unfortunate circumstance is that Plaintiff alleges

that an unidentified Veterans Service Officer (VSO), a Berrien County employee, failed

to sufficiently assist Plaintiff in his effort to obtain veteran’s benefits. Plaintiff further


                                             -1-
    Case 1:21-cv-00119-PLM-PJG ECF No. 8, PageID.51 Filed 05/24/21 Page 2 of 5




alleges that the VSO violated Michigan Compiled Laws § 750.174a(1), which

criminalizes fraud against “a vulnerable adult.” 1       Plaintiff seeks $5,000,000.00 in

damages along with the “return of his home.”           Defendant now moves to dismiss

Plaintiff’s complaint. Plaintiff has responded to the motion.

                                  LEGAL STANDARD

       A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint’s allegations are true.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as true,

however, factual allegations which are “clearly irrational or wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 33 (1992).

       As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” If the complaint simply pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’ ” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the

1 In his Complaint, Plaintiff cited to Mich. Comp. Laws § 750.174(a)(1). It is clear from
the allegations in his complaint, however, that Plaintiff is invoking Mich. Comp. Laws
§ 750.174a(1).

                                             -2-
  Case 1:21-cv-00119-PLM-PJG ECF No. 8, PageID.52 Filed 05/24/21 Page 3 of 5




             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed with
             nothing more than conclusions. Second, only a complaint that
             states a plausible claim for relief survives a motion to
             dismiss. . . Determining whether a complaint states a plausible
             claim for relief will, as the Court of Appeals observed, be a
             context-specific task that requires the reviewing court to draw
             on its judicial experience and common sense. But where the
             well pleaded facts do not permit the court to infer more than
             the mere possibility of misconduct, the complaint has alleged –
             but it has not “show[n]” – “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      The burden to obtain relief under Rule 12(b)(6), however, rests with the defendant.

See, e.g., DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court must

“construe the complaint in the light most favorable to the plaintiff, accept its allegations

as true, and draw all reasonable inferences in favor of the plaintiff.” A motion to dismiss

“should not be granted unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of [her] claim which would entitle [her] to relief.” Ibid.

                                        ANALYSIS

      First, to the extent Plaintiff is attempting to assert a civil claim based on the

alleged violation of a Michigan criminal statute, such must be dismissed. A civil claim

based on an alleged violation of a Michigan criminal statute is permissible in only two

circumstances: (1) the criminal statute expressly creates a civil cause of action, or (2) a

civil cause of action “must be inferred from a lack of adequate means of enforcement.”


                                              -3-
  Case 1:21-cv-00119-PLM-PJG ECF No. 8, PageID.53 Filed 05/24/21 Page 4 of 5




Courser v. Allard, 969 F.3d 604, 619 (6th Cir. 2020). The statute in question does not

provide for a civil cause of action and there is no suggestion that the State of Michigan

lacks an adequate means to enforce it.

      Second, Plaintiff has failed to state a viable cause of action against Berrien County.

While “municipalities and other local governmental bodies” are considered “persons”

under § 1983, such entities cannot be held liable solely because they employ a tortfeasor.

Board of County Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 403

(1997).   To impose liability on Berrien County, Plaintiff must demonstrate that he

suffered a constitutional injury as a result of “official municipal policy.”    Connick v.

Thompson, 563 U.S. 51, 60 (2011). Official municipal policy includes “the decisions of a

government’s lawmakers, the acts of its policymaking officials, and practices so persistent

and widespread as to practically have the force of law.” Id. at 61.

      Plaintiff has failed to identify any official Berrien County policy that caused his

alleged injuries. Plaintiff has likewise failed to allege facts from which a reasonable

juror could infer the existence of any such policy. Accordingly, Plaintiff’s claim against

Berrien County must be dismissed.




                                           -4-
  Case 1:21-cv-00119-PLM-PJG ECF No. 8, PageID.54 Filed 05/24/21 Page 5 of 5




                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendant’s

Motions to Dismiss (ECF No. 4) be granted and this matter terminated. For the same

reasons underlying this recommendation, the undersigned finds that an appeal of such

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).       Accordingly,

the undersigned further recommends that an appeal of this matter by Plaintiff would not

be in good faith.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen days of the date of service of this notice. 28 U.S.C.    636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District

Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir.1981).


                                                  Respectfully submitted,


Date: May 24, 2021                                /s/ Phillip J. Green
                                                  PHILLIP J. GREEN
                                                  United States Magistrate Judge




                                            -5-
